Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	In the Claims:
	Please cancel claim 6.

This application is in condition for allowance except for the presence of claim 6, non-elected without traverse.  The examiner has declined to rejoin claim 6 at this time.  Accordingly, claim 6 has been cancelled.
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
It is well known to use a silicon precursor in an area-selective atomic layer deposition as noted in Khan et al. (Chemistry of Materials article).  It is also well known to use a silicon precursor and a halide in an area-selective atomic layer deposition as noted in Mackus et al. (Chemistry of Materials article).  Furthermore, it is well known to use a silicon precursor and a chlorine species in a FinFET as noted in Bhargava et al. (2018/0323059).
With respect to dopants, it is well known to use a doped silicon containing materials for selective deposition in a FinFET fabrication (0004-0006) as noted in Shinriki et al. (WO 2014/070600 A1).  It is also well known to use a silane and a metal halide to form a doped metal oxide film used for FinFET semiconductor device as noted in Blomberg et al. (2018/0286675).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        09/10/2022